     Case 1:17-cr-00399-ELR-CMS Document 68 Filed 07/27/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


DONTE DESHAWN ALSTON,        * MOTION TO VACATE
                             * 28 U.S.C. § 2255
         Petitioner          *
                             * CRIMINAL ACTION NO.
               v.            * 1:17-CR-399-ELR-CMS-1
                             *
UNITED STATES OF AMERICA,    * CIVIL ACTION NO.
                             * 1:20-CV-4699-ELR
         Respondent.         *
                             *
                        _________

                                    ORDER
                                    _________


      This matter is before the Court for consideration of the Report and

Recommendation (“R&R”) of Magistrate Judge Catherine M. Salinas. [Doc. 65].

Judge Salinas recommends that Petitioner’s § 2255 Motion [Doc. 59] be denied and

a Certificate of Appealability be denied as well. In the time-period allotted for the

parties to object to the R&R, Petitioner filed a pro se objection [Doc 67]. For the

following reasons, the Court ADOPTS the R&R and OVERRULES Petitioner’s

objection.

      The district court reviewing an R&R “shall make a de novo determination of

those portions of the report or specified proposed finings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). If neither party objects, the district
      Case 1:17-cr-00399-ELR-CMS Document 68 Filed 07/27/21 Page 2 of 3




judge need only review the R&R for clear error and “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

Id. A party objecting to an R&R “must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the district

court.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (quoting

Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)) (internal quotation marks

omitted.). If there are no specific objections made to factual findings made by the

magistrate judge, there is no requirement that those findings be reviewed de novo.

Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir. 1993). Absent objection, the

district court judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate [judge],” 28 U.S.C. § 636(b)(1)(C), and

may accept the recommendation if it is not clearly erroneous or contrary to the law.

Fed. R. Crim. P. 59.

      In accordance with 28 U.S.C. § 636(b)(1)(C), and Rule 59 of the Federal Rules

of Criminal Procedure, the Court has conducted a de novo review of those portions of

the R&R to which Defendant objects and has reviewed the remainder of the R&R for

plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

      After conducting a de novo review of that portion of the R&R to which

Petitioner objects and reviewing the remainder of the R&R for plain error, this Court

finds that the Magistrate Judge’s factual and legal conclusions are correct.


                                           2
     Case 1:17-cr-00399-ELR-CMS Document 68 Filed 07/27/21 Page 3 of 3




     Accordingly the Court OVERRULES Petitioner’s Objection and ADOPTS the

R&R [Doc. 65] as the Opinion and Order of this Court. For the reasons stated in the

R&R, the Court DENIES Petitioner’s Motion to vacate sentence under 28 U.S.C. §

2255. [Doc. 59].     Additionally, the Court DECLINES to issue a certificate of

appealability because after considering 28 U.S.C. § 2253(c)(2), the Court finds that

Petitioner has not made a substantial showing of the denial of a constitutional right.

The Court DIRECTS the Clerk to CLOSE the civil case associated with Petitioner’s

§ 2255 Motion: Civil Action No. 1:20-CV-4699-ELR.

      SO ORDERED, this 26th day of July, 2021.



                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




                                         3
